—In a proceeding to terminate parental rights pursuant to Social Services Law § 384-b, the petitioner Suffolk County Department of Social Services appeals from an order of the Family Court, Suffolk County (Simeone, J.), entered October 13, 1999, which, after a fact-finding hearing, dismissed the proceeding.
Ordered that the order is reversed, on the law and the facts, with costs, the petition is granted, and the matter is remitted to the Family Court, Suffolk County, for further proceedings, including a dispositional hearing.
The Family Court improperly dismissed the instant petition to terminate the parental rights of the respondent mother Theresa M. At the fact-finding hearing, the petitioner Suffolk County Department of Social Services established by clear and convincing evidence that, despite its diligent efforts to encourage and strengthen the parental relationship, the mother failed for a period of more than one year to plan for the future of the subject child (see, Social Services Law § 384-b; Matter of Jamie M., 63 NY2d 388; Matter of Jeremy KK., 251 AD2d 904; Matter of Roderick W., 96 AD2d 746). Santucci, J. P., Sullivan, Friedmann and Smith, JJ., concur.